DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2018, 08/14/2019, and 08/27/2021. The information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0004 line 9-10, “the number of repetitive calculations is large” should read “the number of repetitive calculations are large”.
In paragraph 0062 line 26, “another devices” should read “other devices”.
In paragraph 0090 line 11, “the efficiency the task” should read “the efficiency of the task”.
In paragraph 0124 line 7-8, “the ability providing data 103 compatible with the hardware” should read “the ability providing data 103 is compatible with the

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a new ability” in line 3. There is insufficient antecedent basic for these limitation in the claim. Claim 1 already mentions a new ability in line 2. For examination purposes examiner has interpreted “a new ability” to be “the new ability”. 
Claims 2-14 are dependent from claim 1 and are also rejected under 35 USC 112(b) for failing to correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a data structure is software per se, and software is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Scheffler (US 20150339570).

Regarding Claim 1, Scheffler teaches:
	An ability-providing-data generation apparatus for generating ability providing data that is data for adding a new ability to a target apparatus (Paragraph 0006; Provided herein is a system for creating, modifying, deploying and running intelligent systems, referred to herein as neural processes, by combining and customizing the functions and operation of reusable component modules. Paragraph 0319; Intelligent applications and subsystems can be designed once and deployed on multiple computing architectures including general-purpose computers, multi-processors, distributed systems and networks, specialized computers, heterogeneous systems, embedded systems, special-purpose and custom and neuromorphic hardware, appliances and devices and hybrid systems.);
	wherein, as an architecture for additionally embedding a new ability in a basic configuration of the target apparatus, the target apparatus has an architecture that is modeled as an ability acquisition model including an ability unit configured to execute an ability (Figure 11A, Figure 11B; describing ability acquisition model including ability unit. Paragraph 302; a neural computing environment 130 using a configuration generation function 1190 to generate a machine configuration 1192 for configuring a configurable hardware device 1194 comprising processing elements 1196.);
	a data input unit that is an interface for input of the ability unit and a data output unit that is an interface for output of the ability unit (Paragraph 303; module implementations 215 may be invoked by arbitrary programs, such programs providing interfaces used by said module implementations for receiving signals, sending signals, setting timers and accessing sharable state including without limitation sharable parameters and memory patterns.);
	and the ability-providing-data generation apparatus has an ability-providing- data generation unit configured to generate ability providing data (Paragraph 0134; A development environment 140 may enable creation and editing of a neural process specification 110. The development environment may interact with the neural computing environment 130 to facilitate operations including without limitation deployment, control, monitoring and visualization of execution of a neural process specification 110.);
	including ability setting data for setting a function in the ability unit in the ability acquisition model of the target apparatus (Paragrpah 0008; The neural process specification may include one or more parameters accessible to the plurality of modules.)
	input setting data for setting a function in the data input unit in the ability acquisition model of the target apparatus, and output setting data for setting a function in the data output unit in the ability acquisition model of the target apparatus (Paragraph 303; module implementations 215 may be invoked by arbitrary programs, such programs providing interfaces used by said module implementations for receiving signals, sending signals, setting timers and accessing sharable state including without limitation sharable parameters and memory patterns.).

Regarding Claim 2, Scheffler teaches the ability-providing-data generation apparatus according to claim 1, and Scheffler also teaches:
	wherein the ability setting data is data for setting, in the ability unit, a function for executing the new ability that is to be added to the target apparatus (Paragraph 0294; A neural process specification 110 may be executable by multiple neural computing environments 130, including without limitation interpreters, compilers creating machine language programs executed on conventional or specialized computer systems, and configuration generators creating specifications for configuring configurable hardware including without limitation field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), and custom hardware designs. Neural process execution may proceed on appropriately configured uni-processor, multi-processor, distributed and heterogeneous computer configurations. The same neural process specification may be executed with equivalent effect on multiple neural computing environments without change, and may take advantage of performance accelerations inherent in these environments. Neural process executions may be split among cooperative neural computing environments 130 of different types, for examples custom hardware for some functions and software for others, and across networks with some functions operating in outboard devices such as robots and other functions operating in centralized or distributed systems.);
	the input setting data is data for setting, in the data input unit, a function related to an interface for input to the ability unit (Paragraph 0183; Embodiments of input modules may in addition receive signals on input ports 260 to specify, control or modify the external information and its conversion for transmission. Paragraph 0187; Embodiments may include one or more file input modules that may read data from a file in one or more formats including without limitation a text format, an XML format, an HTML format, a spreadsheet format, a programming language expression format, an image format, an audio format, and a video format and generate corresponding output signals.);
	and the output setting data is data for setting, in the data output unit, a function related to an interface for output from the ability unit (Paragraph 0207; Embodiments may include file output modules that may write signal data to files in a variety of formats, including but not limited to formatted and unformatted text, binary data, XML, HTML, spreadsheet formats, programming language expressions, image, audio and video.).

Regarding Claim 3, Scheffler teaches the ability-providing-data generation apparatus according to claim 2 and Scheffler also teaches:
	wherein the function related to the interface for input to the ability unit includes at least one of a function for importing data from the basic configuration of the target apparatus into the data input unit, a function for importing data from a device other than the target apparatus into the data input unit (Paragraph 150; FIG. 3 shows a melody identification function which may be a cognitive application or function built as a neural process specification 110 in the “NeurOS” environment which is an embodiment of neural processing system 100. It will be understood that the NeurOS environment may in general include the programming environment —user interface, controls, import and export tools, access to programming libraries, and so forth—used to create, modify, execute, port, export, monitor, debug, and otherwise work with neural process specifications 110. Paragraph 0183; Embodiments may include input modules that may obtain information from external systems and environments and encode such information for transmission as signals sent via output ports 270 over links 220 to other modules 120. Embodiments of input modules may in addition receive signals on input ports 260 to specify, control or modify the external information and its conversion for transmission.); 
(Paragraph 0379; Future modules in the visual domain may convert electromagnetic energy or other physical activity (e.g., acoustic, motion, pressure) signals impinging on sensors or stored/communicated in various formats to and from internal neural process signals and process such internal signals for cognitive or other processing. Vision is usually thought of in terms of the visible light spectrum, but it may include energy over time from a wider spectrum, including but not limited to X-rays, infrared, ultraviolet, etc. At its most raw form, time-varying electromagnetic energy at various frequencies (e.g., color) and intensities is received by multiple sensors in a 2-dimensional array. At its most processed form it delivers recognized faces, gestures, body poses, objects, scene segments, and motion. All of these may be encapsulated as input modules. Paragraph 0406; image transformations may be performed within image input modules before converting results into internal neural processing system signal formats. For example, this may include capturing conventional image-processing pipeline libraries and device capabilities as part of image input modules and delivering resulting images to neural graphs for other processing.).

Regarding Claim 4, Scheffler teaches the ability-providing-data generation apparatus according to claim 3, and Scheffler also teaches:
	wherein the function related to the interface for input to the ability unit includes a function for importing sensor data from a sensor to the data input unit (Paragraph 0196; Embodiments may include sensing modules that may obtain information from sensors including without limitation visual input, audio input, thermal input, motion input, position input, location input, orientation input, velocity input, acceleration input, scent input, chemical input, and biological input and generate corresponding output signals.).


Regarding Claim 5, Scheffler teaches the ability-providing-data generation apparatus according to claim 2, and Scheffler also teaches:
	wherein the function related to the interface for output from the ability unit includes at least one of a function for performing a process on data that is output from the ability unit (Paragraph 0201; Embodiments may include output modules that may receive signals from other modules 120 via links 220 connected to input ports 260 and deliver such information externally.);
	a function for converting a data format so as to be compatible with the basic configuration of the target apparatus (Paragraph 0406; image transformations may be performed within image input modules before converting results into internal neural processing system signal formats. For example, this may include capturing conventional image-processing pipeline libraries and device capabilities as part of image input modules and delivering resulting images to neural graphs for other processing. Paragraph 0454; A module encapsulating typical digital signal processing functions may convert arriving signals into multiple digital signals in the format needed by the underlying library, perform the desired signal processing function, and convert the resulting signal(s) back to the neural processing system signaling representation.); 
	and a function for converting a data format so as to be compatible with a device other than the target apparatus (Paragraph 0404; In another aspect, a suitable output module may render signals representing moving images into files or memory regions containing moving image information in a variety of moving image formats including without limitation MPEG, MP4, AVI, etc.).

Regarding Claim 9, Scheffler teaches the ability-providing-data generation apparatus according to claim 1, and Scheffler also teaches:
	wherein the ability providing data includes data that is embedded into a circuit of the target apparatus (Paragraph 0294; A neural process specification 110 may be executable by multiple neural computing environments 130, including without limitation interpreters, compilers creating machine language programs executed on conventional or specialized computer systems, and configuration generators creating specifications for configuring configurable hardware including without limitation field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), and custom hardware designs.).

Regarding Claim 10, Scheffler teaches the ability-providing-data generation apparatus according to claim 9, and Scheffler also teaches:
	wherein the circuit is a rewritable electronic circuit, and the ability providing data includes data that is written in the rewritable electronic circuit (Paragraph 0172; In embodiments using electronic circuitry, a module type may be a specific component or circuit interface, a module implementation may embody a particular technology such as TTL, ECL or CMOS, and a module instance may be a distinct copy of a component or circuit of that design. Paragraph 0329; FIG. 19A illustrates prediction using a neural circuit 1900 derived from neural circuit 1800 by adding a reify module instance 1902 to the circuit 1800 from FIG. 18A.).

Regarding Claim 11, Scheffler teaches the ability-providing-data generation apparatus according to claim 1, and Scheffler also teaches:
	The ability providing data includes a program that is executed by a processor of the target apparatus (Paragraph 0008; The compilation function may generate the executable process representation corresponding to the neural process specification and the execution machine may execute the executable process representation. The executable process representation may be a machine language representation, where the process execution machine includes one or more physical or virtual computer processors for running the machine language representation. The executable process representation may involve multiprocessor coordination. The executable process representation may be a configuration specification for configuring hardware to perform the functions of the neural process graph specification.).

Regarding Claim 13, Scheffler teaches the ability-providing-data generation apparatus according to claim 3, and Scheffler also teaches:
(Paragraph 0201; Embodiments may include output modules that may receive signals from other modules 120 via links 220 connected to input ports 260 and deliver such information externally. Paragraph 0454; A module encapsulating typical digital signal processing functions may convert arriving signals into multiple digital signals in the format needed by the underlying library, perform the desired signal processing function, and convert the resulting signal(s) back to the neural processing system signaling representation. Paragraph 0404; In another aspect, a suitable output module may render signals representing moving images into files or memory regions containing moving image information in a variety of moving image formats including without limitation MPEG, MP4, AVI, etc.).

Regarding Claim 14, Scheffler teaches the ability-providing-data generation apparatus according to claim 4, and Scheffler also teaches:
	wherein the function related to the interface for output from the ability unit includes at least one of a function for performing a process on data that is output from the ability unit, a function for converting a data format so as to be compatible with the basic configuration of the target apparatus, and a function for converting a data format so as to be compatible with a device other than the target apparatus (Paragraph 0201; Embodiments may include output modules that may receive signals from other modules 120 via links 220 connected to input ports 260 and deliver such information externally. Paragraph 0454; A module encapsulating typical digital signal processing functions may convert arriving signals into multiple digital signals in the format needed by the underlying library, perform the desired signal processing function, and convert the resulting signal(s) back to the neural processing system signaling representation. Paragraph 0404; In another aspect, a suitable output module may render signals representing moving images into files or memory regions containing moving image information in a variety of moving image formats including without limitation MPEG, MP4, AVI, etc.).

Regarding Claim 15, it is a method claim that correspond to apparatus of Claim 1, it is substantially similar to Claim 1 without any further teachings, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 16, it is a non-transitory computer-readable recording medium that correspond to the method of Claim 15, it is substantially similar to Claim 15 and is rejected in the same manner, the same art and reasoning applying. Further Scheffler also teaches a non-transitory computer-readable recording medium storing a program for causing a computer to perform the operation (Paragraph 0594; The code may be stored in a non-transitory fashion in a computer memory or other computer-readable medium, which may be a memory from which the program executes (such as random access memory associated with a processor), or a storage device such as a disk drive, flash memory or any other optical, electromagnetic, magnetic, infrared or other device or combination of devices.).

Regarding Claim 17, it is a data structure that correspond to the apparatus of Claim 1, and method of Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further Scheffler also teaches a data structure of ability providing data that is data for adding a new ability to a target apparatus (Paragraph 0198; Embodiments may include a program output capture module that may receive data from a running program via one or more interfaces including without limitation memory data structures, data streams, pipes, queues, sockets, ports, virtual circuits, web and REST service interfaces, file transfer interfaces, messages, and electronic mail and generate corresponding output signals.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler (US 20150339570), in view of Hamada (JP 2015232847).


However, Hamada teaches:
wherein the ability providing data includes operation checking data that is used for checking whether or not the new ability that has been added operates normally after the functions are respectively set in the ability unit, the data input unit, and the data output unit based on the ability providing data (DESCRIPTION-OF-EMBODIMENTS, 5th paragraph;  the first test unit 23 inputs predetermined input data to the classifier, and determines whether the output data output from the classifier matches the predetermined expected data. To do. The first test unit 23 determines that the input data is acceptable (OK) when the output data output from the classifier matches the expected data, and rejects the input data when the data does not match ( NG). Then, the first test unit 23 gives the input data that has failed (NG) as a result of the test to the storage unit 24.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Scheffler and the method of Hamada in order to confirm whether or not an error actually exists, and corrects the corresponding input data in the training data if an error exists.( DESCRIPTION-OF-EMBODIMENTS, 13th paragraph)

Regarding Claim 7, modified Scheffler teaches the ability-providing-data generation apparatus according to claim 6, and Hamada also teaches:
wherein the operation checking data includes one or more pieces of input data and determination information for determining, when the input data is input to the data input unit and after being processed in the ability unit, whether or not it is the data that should be output from the data output unit, and it is checked whether or not the new ability that has been added operates normally by inputting the input data to the data input unit, and performing, using the determination information, a determination regarding the data that is output from the data output unit (DESCRIPTION-OF-EMBODIMENTS, 5th paragraph;  the first test unit 23 inputs predetermined input data to the classifier, and determines whether the output data output from the classifier matches the predetermined expected data. To do. The first test unit 23 determines that the input data is acceptable (OK) when the output data output from the classifier matches the expected data, and rejects the input data when the data does not match ( NG). Then, the first test unit 23 gives the input data that has failed (NG) as a result of the test to the storage unit 24.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Scheffler and the method of Hamada in order to confirm whether or not an error actually exists, and corrects the corresponding input data in the training data if an error exists (DESCRIPTION-OF-EMBODIMENTS, 13th paragraph).


wherein the one or more pieces of input data include image data, and the determination information includes classification information for classifying the image data (Paragraph 0316; signal identifiers 1410 represent English alphabet letters which may derive from signal sources including without limitation typed input, file input or image input and are labeled with those letters. Paragraph 403; A suitable input module may deliver signals comprising sequences of images as 2D or 3D matrices of intensity, color, transparency or changed image element values. In another aspect, a suitable input module may convert moving image data encoded in any of a variety of moving image formats including without limitation MPEG, MP4, AVI into 2D or 3D matrices of intensity, color, transparency or changed image element values. ). 

Regarding Claim 11, modified Scheffler teaches the ability-providing-data generation apparatus according to claim 1, and Hamada also teaches:
wherein the new ability is an ability that is acquired through machine learning (DESCRIPTION-OF-EMBODIMENTS, 5th paragraph; The first test unit 23 tests a classifier generated by machine learning of training data. More specifically, the first test unit 23 inputs predetermined input data to the classifier, and determines whether the output data output from the classifier matches the predetermined expected data. To do. The first test unit 23 determines that the input data is acceptable (OK) when the output data output from the classifier matches the expected data, and rejects the input data when the data does not match ( NG). Then, the first test unit 23 gives the input data that has failed (NG) as a result of the test to the storage unit 24.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Scheffler and the method of Hamada in order to easily and reliably detect an erroneous candidate of training data (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665.  The examiner can normally be reached on Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/P.M.D./Examiner, Art Unit 2121                                                                                                                                                                                                                                                                                                                                                                                                                

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121